DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s request for entry into AFCP 2.0 is accepted. The amendment filed on 30 December 2020 has been entered and considered per the AFCP 2.0 guidelines.
	This is a non-final office action in response to Applicant’s remarks and amendments filed on 30 December 2020.  Claim 1 is currently amended.  Claim 10 is canceled. Claims 1-3, 5-9 and 11 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.
Allowable Subject Matter
The indicated allowability of claim 6-7 and 10-11 is withdrawn in view of the newly discovered reference(s) Stone (U.S. Patent No. 5,981,101).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,981,101, hereinafter Stone.
Regarding claim 1, Stone teaches a battery pack (10). The battery pack (10) includes a plurality of modular cell trays (12, “battery modules”) (col. 3, lines 47-50 and figure 1). Each modular cell tray (12, “battery module”) includes a plurality of stacked battery cells (14) (col. 3, lines 51-52 and figure 1). A casing member surrounds the battery 
An opening having a preset size is formed in a channel section (20) and channel section (22) of side wall (30, “side casing”) (see Figure 1 below). 

    PNG
    media_image1.png
    297
    499
    media_image1.png
    Greyscale
[AltContent: textbox (opening)][AltContent: arrow][AltContent: textbox (opening)][AltContent: arrow]







[AltContent: textbox (Figure 1 - Stone's assembly. Showing the location of the openings in side wall (30, "side casing").)]

	An interlock pin (48, “connector”) connects the modular cell trays (12, “battery modules”) to each other (col. 5, lines 4-8 and figure 2). The interlock pin (48, “connector”) is inserted into the opening of channel section (20) of one modular cell tray (12, “battery module”) and the opening of channel section (22) of the adjacent modular cell tray (12, “battery module”). Channel section (20) and channel section (22) interlock and align together such that the interlock pin (48, “connector”) is substantially entirely enclosed by the openings of the adjacent battery modules (col. 4, lines 51-62 and figure 1).
claim 2, Stone teaches that the modular cell trays (12, “battery modules”) are arranged in a single layer (figure 1).
Regarding claim 3, Stone teaches that the modular cell trays (12, “battery modules”) are arranged to have one column (figure 1).
Regarding claim 5, Stone teaches that in the assembled state the interlock pin (48, “connector”) includes a first portion (“insert”) inserted into the opening of the side wall (30, “side casing”) of one modular cell tray (12, “battery module”).
The interlock pin (48, “connector”) includes a second portion (“insert”) inserted into the opening of the side wall (30, “side casing”) of a second modular cell tray (12, “battery module”).
	Regarding claim 8, Stone teaches that the interlock pin (48, “connector”) is fixed to the side wall (30, “side casing”) by means of a cotter pin (col. 5, lines 9-15). A cotter pin is a “hooking structure”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication 2016-152133, hereinafter Nakajima in view of Japanese Patent Publication 2016-152134, hereinafter Nakajima ‘134. (Machine translations of both documents are provided with the current office action).
	Regarding claim 1, Nakajima teaches a battery pack (501). The battery pack (501) includes a plurality of battery modules (100A and 100B) (paragraph [0057] and figure 7A). Each module (100A and 100B) includes a plurality of stacked battery cells (11-15) (paragraph [0032] and figure 4). 
A lid (23, “casing member”) surrounds the battery cells (11-15) in each battery module (100A and 100B) (paragraph [0033] and figures 1-3). Each lid (23, “casing member”) includes a top (“upper casing”) disposed at an upper portion of the battery cells (11-15) and side walls (“side casings”) coupled to the top (“upper casing”) (figures 1-3). 
	An opening (52 or 62) having a preset size is formed in a side wall (“side casing”) of the lid (23, “casing member”) (paragraph [0059], figures 1, 2 and 7B). 
	A connector (70) connects the battery modules (100A and 100B) to each other. The connector (70) is inserted into openings (52 and 62) of two adjacent battery modules (100A and 100B) (paragraph [0059]). The connector (70) is substantially entirely enclosed by the openings of the adjacent battery modules (figure 7B).
	Nakajima does not explicitly show that the side walls (“side casings”) of the lid (23, “casing member”) are disposed at side surfaces of the battery cells.
	The Nakajima ‘134 reference has the same inventors as Nakajima and is directed to the structure of a single battery module (100) (paragraph [0014] and figures 1-3), which is the same as Nakajima’s battery modules (100A and 100B). Figure 4 in Nakajima ‘134 clearly shows the battery cells (11-15) extending such that they protrude above the 
	Therefore it would have been obvious to the ordinary skilled artist before the effective filing date of the claimed invention to construct the battery modules (100A and 100B) such that the side walls (“side casings”) of the lid (23, “casing member”) are disposed at side surfaces of the battery cells (11-15) without undue experimentation and with a reasonable expectation of success.
	Regarding claim 2, Nakajima teaches that the battery modules (100A and 100B) are arranged in a single layer (figure 7A).
Regarding claim 3, Nakajima teaches that the battery modules (100A and 100B) are arranged to have one row (figure 7A).
Regarding claim 5, Nakajima teaches that the connector (70) includes a first insert (701) inserted into the opening (62) of the side casing of one battery module (100A) (paragraph [0059]). 
The connector (70) includes a second insert (702) inserted into the opening (52) of the side casing of another battery module (100B) (paragraph [0059]). 
Regarding claim 6, Nakajima teaches that the connector (70) includes a middle section having a larger diameter than the first insert (701) and the second insert (702). The middle section is positioned between the first insert (701) and the second insert (702) (see Figure 2 below). 
By virtue of its larger diameter the middle section is capable of preventing the first insert (701) and second insert (702) from being inserted in excess of a predetermined 
Regarding claim 7, Nakajima teaches that the “stopper” extends from a portion between the first insert (701) and second insert (702) in a direction intersecting the direction into which the first insert (701) and second insert (702) are formed (see Figure 2 below).

    PNG
    media_image3.png
    69
    97
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (stopper)]



[AltContent: textbox (Figure 2 - Nakajima's connector (70). Showing the feature considered a “stopper”.)]

Regarding claim 11, Nakajima teaches a battery pack (501). The battery pack (501) includes a plurality of battery modules (100A and 100B) (paragraph [0057] and figure 7A). Each module (100A and 100B) includes a plurality of stacked battery cells (11-15) (paragraph [0032] and figure 4). 
A lid (23, “casing member”) surrounds the battery cells (11-15) in each battery module (100A and 100B) (paragraph [0033] and figures 1-3). 
A connector (70) connects the battery modules (100A and 100B) to each other (100A and 100B) (paragraph [0059] and figure 7B).
Each lid (23, “casing member”) includes a top (“upper casing”) disposed at an upper portion of the battery cells (11-15) and side walls (“side casings”) coupled to the top (“upper casing”) (figures 1-3). 

The connector (70) includes a first insert (701) inserted into the opening (62) of the side wall (“side casing”) of one battery module (100A) (paragraph [0059]). 
The connector (70) includes a second insert (702) inserted into the opening (52) of the side wall (“side casing”) of another battery module (100B) (paragraph [0059]). 
The connector (70) includes a middle section having a larger diameter than the first insert (701) and the second insert (702). The middle section is positioned between the first insert (701) and the second insert (702) (see Figure 2 above). 
By virtue of its larger diameter the middle section is capable of preventing the first insert (701) and second insert (702) from being inserted in excess of a predetermined range into an opening having a diameter smaller than the diameter of the middle section. As such, the middle section is considered a “stopper”.
Nakajima does not explicitly show that the side walls (“side casings”) of the lid (23, “casing member”) are disposed at side surfaces of the battery cells.
	The Nakajima ‘134 reference has the same inventors as Nakajima and is directed to the structure of a single battery module (100) (paragraph [0014] and figures 1-3), which is the same as Nakajima’s battery modules (100A and 100B). Figure 4 in Nakajima ‘134 clearly shows the battery cells (11-15) extending such that they protrude above the housing main body (21), such that the side walls (“side casings”) of the lid (23, “casing member”) would be disposed at side surfaces of the battery cells (11-15).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication 2016-152133, hereinafter Nakajima in view of Japanese Patent Publication 2016-152134, hereinafter Nakajima ‘134 as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2015/0044580, hereinafter Yabe.
Regarding claim 9, Nakajima teaches that the battery pack (501) includes magnesium-air battery cells (paragraphs [0002, 0048]).
Nakajima fails to teach a vehicle.
It is well-known in the art that magnesium-air batteries may be used to power a vehicle – see, e.g. Yabe (paragraph [0099]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Nakajima’s battery pack for use in a vehicle for the purpose of powering the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Pre-Grant Publication No. 2014/0045026.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724


/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724